306 F.2d 33
James David WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
Docket 27672.
United States Court of Appeals Second Circuit.
Submitted June 13, 1962.
Decided July 17, 1962.

James David Williams, pro se.
Arthur I. Rosett, Asst. U. S. Atty., S.D.N.Y., for appellee.
Before WATERMAN, SMITH and HAYS, Circuit Judges.
PER CURIAM.


1
Petitioner claims that he was improperly sentenced as a second offender under the narcotics laws. This claim was fully examined below, and a written opinion was filed. The record of his former conviction in the United States District Court for the District of Massachusetts demonstrates that the claim is a frivolous one. Petitioner also maintains that miscellaneous prejudicial errors occurred during the trial that culminated in the sentence he seeks to set aside. He was represented by counsel at that trial, and the conviction was affirmed by us in open court, 2 Cir., 282 F.2d 899 (1960).


2
The moving papers presented to us show that no error was committed by the court below when it denied petitioner's application for relief.


3
The application to us to proceed upon appeal in forma pauperis, for the assignment of counsel, and for leave to dispense with an appendix is denied. Inasmuch as the appeal is so frivolous that we would dismiss it if petitioner were represented by counsel, Ellis v. United States, 356 U.S. 674, 78 S.Ct. 974, 2 L.Ed.2d 1060 (1958), Coppedge v. United States, 369 U.S. 438, 82 S.Ct. 917, 8 L.Ed.2d 21 (1962), the appeal is dismissed. United States v. Visconti, 261 F.2d 215 (2 Cir. 1958).